Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Roger Stevenson appeals the district court’s orders granting summary judgment in favor of Defendants in his 42 U.S.C. § 1983 (2006) civil rights action and denying his motions under Fed.R.Civ.P. 52 and 59(e), for a more definite statement, and for a copy of the appellate record. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Stevenson v. Shoup, No. 3:08-cv-00305-GCM, 2009 WL 3300044 (W.D.N.C. Oct. 9, 2009); 2010 WL 3168302 (July 30, 2010); 2010 WL 3608113 (Sept. 7, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.